DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
In regards to claim 1, Batra teaches a non-transitory computer readable storage medium [Fig. 13; e.g. non-transitory computer-readable storage media, 0179-0180] comprising instructions [Fig. 13; e.g. computer readable instructions, 0180] that, when executed by at least one processor [Fig. 13; e.g. hardware element such as processor, 0174, 0183], cause a computing device to: 
receive an input [e.g. hand drawn, 0117] of a curve [Fig. 4; e.g. disjoint line, 0117] to insert into a portion of a graphic [Fig. 4; e.g. woman’s leg of the rasterized image of the woman, 0117] comprising a color applied to the portion of the graphic [e.g. color added to the woman’s leg, 0039, 0117];
insert a discontinuity [Fig. 4; e.g. disjoint outline, 0117-0019] at a position of the curve within the portion of the graphic [Fig. 4; e.g. inserting disjoint outlines by inflating the outlines to merge into a single outline that represents the woman’s leg, 0117-0119];
determine a first color for a first edge of the discontinuity [e.g. specify a color of the curve
update the color in response to determining the first color for the first edge [e.g. filling in a region between the curves with a specified color, 0091].
Batra does not explicitly teach
a vector-based graphic comprising a mesh for a color gradient applied to the portion of the vector-based graphic;
insert a discontinuity into the mesh at a position of the curve within the portion of the vector-based graphic (emphasis added); and
update the color gradient in response to determining the first color for the first edge (emphasis added).
However, Batra teaches a vector-based graphic [Fig. 6; e.g. vector graphics, 0123] and a mesh [Fig. 6; e.g. mesh, 0123], but fails to teach or suggest those elements combined with the steps of inserting a curve/discontinuity into the mesh of the vector-based graphic.
Furthermore, Gangnet teaches
a mesh [e.g. mesh, 0037, 0062] for a color gradient [e.g. color gradient, 0037, 0062];
update the color gradient [e.g. editing the color gradient after it is created, 0009].
However, the prior art of record fails to teach or suggest
a vector-based graphic comprising a mesh for a color gradient applied to the portion of the vector-based graphic;
insert a discontinuity into the mesh at a position of the curve within the portion of the vector-based graphic; and
update the color gradient in response to determining the first color for the first edge.
Therefore, claim 1 is allowable.

The claims 2-9 are dependent on claim 1.  Therefore, the claims are allowable for at least the same reason as claim 1.

Claim 10 recites similar limitations as claim 1, but in system form.  Therefore, the claim is allowable for the same reason as claim 1.

Claims 11-17 are dependent on claim 10.  Therefore, the claims are allowable for at least the same reason as claim 10.

Claim 18 recites similar limitations as claim 1, but in method form.  Therefore, the claim is allowable for the same reason as claim 1.

Claims 19-20 are dependent on claim 18.  Therefore, the claims are allowable for at least the same reason as claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SHIN whose telephone number is (571)270-5764. The examiner can normally be reached Monday - Friday from 11:00AM to 7:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 5712722976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612